Case: 4:20-cv-00015-DMB-RP Doc #: 102 Filed: 10/23/20 1 of 1 PagelD #: 1350

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
GREENVILLE DIVISION

Cleveland School District,
Plaintiff;
V.
Argonaut Great Central Insurance
Company, RSUI Indemnity
Company, and The Travelers

Indemnity Company,

Defendants.

 

 

Civil Action No.
4:20-CV-00015-DMB-RP

Travelers’ Notice of Service

The Travelers Indemnity Company has served the following to Plaintiff

Cleveland School District and retains the originals according to local rules:

Travelers’ Fourth Supplemental Rule 26(a) Initial Prediscovery Disclosures.

Dated: 10/23/20

Respectfully submitted,

Defendant The Travelers Indemnity
Company

Dale G. Russell (MSB #10837)
Blake D. Smith CMSB #103255)

L. Dillon King (MSB #105700)
COPELAND, COOK, TAYLOR &
BUSH, P.A.

600 Concourse, Suite 200

1076 Highland Colony Parkway (39157)
Post Office Box 6020

Ridgeland, Mississippi 39158
T+601.856.7200 F+601.856.7626
drussell@cctb.com
bsmith@cctb.com

dking@cctb.com

Attorneys for Travelers
